     Case 1:21-cv-00241-DAD-BAM Document 19 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEATHER BOONE and ROXANNE                         Case No. 1:21-cv-00241-DAD-BAM
      RIVERA, on behalf of themselves and all
12    others similarly situated,                        ORDER RE JOINT STIPULATION TO
                                                        SET DEADLINE FOR PLAINTIFFS TO
13                      Plaintiffs,                     FILE FIRST AMENDED COMPLAINT
                                                        AND FOR DEFENDANT TO RESPOND
14           v.                                         TO THE AMENDED COMPLAINT
                                                        PURSUANT TO L.R. 143 AND FED. R.
15    AMAZON.COM SERVICES, LLC,                         CIV. P. 15
16                      Defendant.                      (Doc. 18)
17

18

19          On April 14, 2021, the parties filed a joint stipulation to allow Plaintiffs until May 13,

20   2021 to file an amended complaint and to allow Defendant until June 3, 2021 to file its response

21   to Plaintiffs’ amended complaint. (Doc. 18.)

22          Having considered the parties’ stipulation, and cause appearing, IT IS HEREBY

23   ORDERED that Plaintiffs shall be permitted to file an amended complaint on or before May 13,

24   2021, and Defendant will have until June 3, 2021, to file its response to the amended complaint.

25          IT IS FURTHER ORDERED that the Scheduling Conference currently set for May 25,

26   2021, is CONTINUED to July 8, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate

27   Judge Barbara A. McAuliffe. At least one (1) week prior to the conference, the parties shall file

28   a Joint Scheduling Report. The parties shall appear at the conference remotely with each party
                                                       1
     Case 1:21-cv-00241-DAD-BAM Document 19 Filed 04/16/21 Page 2 of 2


 1   connecting either via Zoom video conference or Zoom telephone number. The parties will be

 2   provided with the Zoom ID and password by the Courtroom Deputy prior to the conference. The

 3   Zoom ID number and password are confidential and are not to be shared. Appropriate court attire

 4   required.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    April 15, 2021                           /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
